IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Justin Charles Hazlett                   :
                                         :
              v.                         :   No. 1007 C.D. 2020
                                         :   Submitted: June 24, 2022
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing,              :
                         Appellant       :

BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                     FILED: September 30, 2022


      The Commonwealth of Pennsylvania, Department of Transportation, Bureau
of Driver Licensing (DOT) appeals from the September 9, 2020 order of the Court
of Common Pleas of Mercer County (the trial court), which granted Justin Charles
Hazlett’s (Hazlett) appeal of his operating privilege suspension, thereby prohibiting
DOT from enforcing a 12-month suspension of Hazlett’s operating privilege
following his conviction for a driving under the influence (DUI) offense. On appeal,
DOT argues that Hazlett’s previous acceptance of Accelerated Rehabilitative
Disposition (ARD) for a DUI offense should be considered a prior offense for
purposes of imposing an operating privilege suspension. For the reasons that follow,
we agree with DOT and reverse the trial court’s order.
                                 I.         Background
       Hazlett does not dispute the facts underlying this appeal. DOT suspended
Hazlett’s Pennsylvania operating privilege for 60 days on November 28, 2014,
following his acceptance of ARD for a DUI offense. Reproduced Record (R.R.) at
29a.   Hazlett successfully completed ARD, and DOT restored his operating
privilege. On March 4, 2020, the trial court convicted Hazlett of violating Section
3802(a)(2) of the Vehicle Code, 75 Pa.C.S. § 3802(a)(2), an ungraded misdemeanor
DUI offense. R.R. at 27a. After receiving notice of Hazlett’s DUI conviction, DOT
mailed a notice of suspension to Hazlett, which indicated that DOT was suspending
Hazlett’s operating privilege for a period of 12 months, effective on July 8, 2020.
R.R. at 23a.
       On June 19, 2020, Hazlett appealed the notice of suspension to the trial court,
which conducted an evidentiary appeal hearing. R.R. at 1a. At that hearing, the
parties made strictly legal arguments and stipulated to the facts and the introduction
of Hazlett’s driving record. R.R. at 13a-20a. After considering Hazlett’s driving
record and the parties’ arguments, the trial court granted Hazlett’s appeal, thereby
preventing DOT from suspending Hazlett’s operating privilege. R.R. at 37a.
       DOT timely appealed the trial court’s order. On appeal, DOT asserts that
Hazlett’s acceptance of ARD should be considered a prior offense for purposes of
imposing an operating privilege suspension, which is a civil sanction. As a result,
DOT asserts that Hazlett’s operating privilege should be suspended for a period of
12 months.
                                      II.    Analysis
       “In reviewing an operating privilege suspension case, our standard of review
is limited to determining whether the trial court’s findings of fact were supported by



                                             2
substantial evidence, whether errors of law had been committed or whether the trial
court’s determination demonstrated a manifest abuse of discretion.” Finnegan v.
Dep’t of Transp., Bureau of Driver Licensing, 844 A.2d 645, 647 n.2 (Pa. Cmwlth.
2004) (citation omitted). “The scope of review is plenary, however, when the matter
involves no disputed facts, and nothing but a question of law is considered.” Id.
      If a driver does not have any prior DUI offenses and he is convicted and
sentenced for an ungraded misdemeanor DUI, DOT may not suspend his operating
privilege. Section 3804(e)(2)(iii) of the Vehicle Code, 75 Pa.C.S. §3804(e)(2)(iii).
If a driver has a prior DUI offense, however, and he is convicted of a subsequent,
ungraded misdemeanor DUI, DOT must suspend his operating privilege for a period
of 12 months. 75 Pa.C.S. §3804(e)(2)(i). Section 3806(a) of the Vehicle Code
defines a “prior offense” as including acceptance of ARD for a DUI offense. 75
Pa.C.S. §3806(a).
      Hazlett and DOT both agree that Hazlett accepted ARD for a prior DUI
offense and that his current conviction was for an ungraded misdemeanor DUI.
Hazlett, however, asserts that his acceptance of ARD cannot be considered a prior
offense due to the holding of Commonwealth v. Chichkin, 232 A.3d 959 (Pa. Super.
2021).   In Chichkin, the Superior Court determined that “the portion of Section
3806(a) of the Vehicle Code that defines a prior acceptance of ARD in a DUI case
as a ‘prior offense’ is unconstitutional for purposes of subjecting a defendant to a
mandatory minimum criminal sentence under Section 3804 of the Vehicle
Code . . . .” Ferguson v. Dep’t of Transp., Bureau of Driver Licensing, 267 A.3d
628, 632 (Pa. Cmwlth. 2021) (citing Chichkin), petition for allowance of appeal
granted, __ A.3d __ (Pa., No. 28 MAL 2022, filed June 22, 2022). The trial court,
in an opinion and order dated September 4, 2020, adopted the reasoning of the



                                         3
Superior Court in Chichkin and determined that DOT was precluded from
considering Hazlett’s acceptance of ARD as a prior offense.
      On December 22, 2021, in Ferguson, 267 A.3d at 632, an en banc panel of
this Court determined that “the Chichkin ruling does not invalidate Section 3806(a)
of the Vehicle Code for civil license suspension purposes.” Accordingly, a driver’s
prior acceptance of ARD for a DUI offense can be considered by DOT as a “prior
offense” for purposes of imposing a new operating privilege suspension. Id. For the
reasons outlined in Ferguson, which we need not repeat here, we reject Hazlett’s
argument that Chichkin applies to civil license suspension proceedings. Therefore,
DOT was permitted to consider Hazlett’s acceptance of ARD as a prior offense and
suspend Hazlett’s operating privilege for 12 months.
                                 III.   Conclusion
      Hazlett’s argument that a driver’s acceptance of ARD for a DUI offense
cannot be treated as a prior offense for purposes of future DUI-related operating
privilege suspensions was recently rejected by this Court. See Ferguson, 267 A.3d
at 632. Accordingly, we follow our prior, precedential decision in Ferguson, reject
Hazlett’s argument, and reverse the trial court’s order.




                                              ______________________________
                                              STACY WALLACE, Judge




                                          4
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Justin Charles Hazlett                 :
                                       :
              v.                       :   No. 1007 C.D. 2020
                                       :
Commonwealth of Pennsylvania,          :
Department of Transportation,          :
Bureau of Driver Licensing,            :
                         Appellant     :




                                     ORDER


      AND NOW, this 30th day of September 2022, the order of the Court of
Common Pleas of Mercer County, entered September 9, 2020, in this matter, is
REVERSED.




                                       ______________________________
                                       STACY WALLACE, Judge